In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                            No. 14-568V
                                    Filed: September 30, 2014

****************************
JOSEPH J. KRAUS, a married man, *
                                *
                Petitioner,     *                           Ruling on Entitlement; Concession;
v.                              *                           Tetanus-Diphtheria-acellular Pertussis;
                                *                           Tdap; Table Injury; Brachial Neuritis;
SECRETARY OF HEALTH             *                           Neurapraxia
AND HUMAN SERVICES,             *
                                *
                Respondent.     *
                                *
****************************

                                     RULING ON ENTITLEMENT1

Vowell, Chief Special Master:

        On July 3, 2014, Joseph J. Kraus filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq,2 [the
“Vaccine Act” or “Program”]. Petitioner alleged that he suffered neurapraxia as a result
of a tetanus-diphtheria-acellular pertussis [“Tdap”] vaccination he received on August
25, 2011. Petition at 2. The case was assigned to the Special Processing Unit of the
Office of Special Masters.

        On September 29, 2014, respondent filed her Rule 4(c) report [“Res. Report”], in
which she concedes that petitioner is entitled to compensation in this case. Res. Report
at 2. Specifically, respondent indicates that the facts of the case support a finding that
petitioner suffered the Vaccine Table Injury of brachial neuritis within 2 to 28 days of
receiving the Tdap vaccine. Id. at 4. Respondent agrees that petitioner’s injury lasted
for more than 6 months and was not caused by a factor unrelated to the Tdap vaccine.
Res. Report at 4.


1
  Because this unpublished ruling contains a reasoned explanation for the action in this case, I intend to
post it on the United States Court of Federal Claims' website, in accordance with the E-Government Act
of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501
note (2006)). In accordance with Vaccine Rule 18(b), petitioner has 14 days to identify and move to
redact medical or other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, I agree that the identified material fits within this definition, I will redact such
material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2006).
       In view of respondent’s concession and the evidence before me, I find that
petitioner is entitled to compensation.

                               s/Denise K. Vowell
                               Denise K. Vowell
                               Chief Special Master




                                        2